Citation Nr: 1722589	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  11-21 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for the residuals of a traumatic brain injury (TBI).

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for traumatic dizziness, to include as secondary to a TBI.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for memory loss, to include as secondary to a TBI.

4.  Whether new and material evidence has been submitted to reopen a claim for  entitlement to service connection for balance problems, to include as secondary to a TBI.

5.  Whether new and material evidence has been submitted to reopen a claim for  entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active service from March 1981 to August 1981 and from April 1982 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for headaches and dizziness due to an in-service head trauma in July 1984.  In a September 1984 rating decision, the RO denied service connection.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in September 1985.  The Veteran then filed a claim to reopen service connection for headaches and dizziness, now claimed as migraine headaches, in May 1996.  In an October 1996 rating decision, the RO denied reopening.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in October 1997.  The Veteran then filed a claim to reopen service connection for headaches and dizziness in September 2001.  In a March 2002 rating decision, the RO denied reopening.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in March 2003.  The Veteran then filed a claim to reopen service connection for headaches and dizziness in September 2005.  In a September 2006 rating decision, the RO denied reopening.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in September 2007.  The Veteran then filed the current claim to reopen for headaches and dizziness, now claimed as a TBI and traumatic dizziness, in November 2009.  In a November 2010 rating decision, the RO continued to deny reopening these claims.  The Veteran then submitted a timely notice of disagreement (NOD) in November 2010, was provided with a statement of the case (SOC) in July 2011, and perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in August 2011.  

2.  The evidence added to the record since the final September 2006 rating decision is not cumulative or redundant of the evidence of record on file at the time and raises a reasonable possibility of substantiating the claim of entitlement to service connection for TBI and/or traumatic dizziness.

3.  A TBI was not present in service or manifested for many years thereafter, and no residuals of such disability have been currently shown.

4.  The Veteran filed a claim for service connection for memory loss in May 2005.  In a September 2005 rating decision, the RO denied service connection.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in September 2006.  The Veteran then filed the current claim to reopen for memory loss in November 2009.  In a November 2010 rating decision, the RO continued to deny reopening this claim.  The Veteran then submitted a timely NOD in November 2010, was provided with a SOC in July 2011, and perfected his appeal with the timely submission of a Substantive Appeal in August 2011.  

5.  The evidence added to the record since the final September 2005 rating decision is not cumulative or redundant of the evidence of record on file at the time and raises a reasonable possibility of substantiating the claim of entitlement to service connection for memory loss.

6.  The Veteran's memory loss has been solely attributed and considered in his already service-connected major depressive disorder.

7.  The Veteran filed a claim for service connection for balance problems in November 1998.  In a March 1999 rating decision, the RO denied service connection.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in March 2000.  The Veteran then filed the current claim to reopen for balance problems in November 2009.  In a November 2010 rating decision, the RO continued to deny reopening this claim.  The Veteran then submitted a timely NOD in November 2010, was provided with a SOC in July 2011, and perfected his appeal with the timely submission of a Substantive Appeal in August 2011.  

8.  The evidence added to the record since the final March 1999 rating decision is not cumulative or redundant of the evidence of record on file at the time and raises a reasonable possibility of substantiating the claim of entitlement to service connection for balance problems.

9.  Resolving all doubt in the Veteran's favor, the Veteran's claimed traumatic dizziness and balance problems, diagnosed as vertigo, have been found to be as least as likely as not related to his service-connected tinnitus.

10.  The Veteran filed a claim for service connection for bilateral hearing loss in May 1996.  In an October 1996 rating decision, the RO denied service connection.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in October 1997.  The Veteran then filed a claim to reopen for service connection for bilateral hearing loss in November 1998.  In a March 1999 rating decision, the RO denied service connection.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in March 2000.  The Veteran then filed a claim to reopen for service connection for bilateral hearing loss in September 2001.  In a March 2002 rating decision, the RO denied service connection.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in March 2003.   The Veteran then filed a claim to reopen for service connection for bilateral hearing loss in May 2005.  In a September 2005 rating decision, the RO denied service connection.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in September 2006.  The Veteran then filed the current claim to reopen for balance problems in November 2009.  In a November 2010 rating decision, the RO continued to deny reopening this claim.  The Veteran then submitted a timely NOD in November 2010, was provided with a SOC in July 2011, and perfected his appeal with the timely submission of a Substantive Appeal in August 2011.  

10.  The evidence added to the record since the final September 2005 rating decision is cumulative or redundant of the evidence of record on file at the time and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for TBI.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for traumatic dizziness, to include as secondary to TBI.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for establishing service connection for a TBI are not met.  38 U.S.C.A. §§ 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

4.  Giving the Veteran the benefit of the doubt, traumatic dizziness, diagnosed as vertigo, is found to be secondary to the Veteran's service-connected tinnitus.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for memory loss, to include as secondary to TBI.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

6.  The criteria for establishing service connection for memory loss, to include as secondary to TBI, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

7.  New and material evidence has been received to reopen the claim of entitlement to service connection for balance problems, to include as secondary to TBI.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

8.  Giving the Veteran the benefit of the doubt, balance problems, diagnosed as vertigo, are found to be secondary to the Veteran's service-connected tinnitus.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

9.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

New and Material

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such service as shown by the service record, the official history of each organization in which the Veteran served, his or her treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

TBI

New and Material

The Veteran filed a claim for service connection for headaches and dizziness due to an in-service head trauma in July 1984.  In a September 1984 rating decision, the RO denied service connection.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in September 1985.  The Veteran then filed a claim to reopen service connection for headaches and dizziness, now claimed as migraine headaches, in May 1996.  In an October 1996 rating decision, the RO denied reopening.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in October 1997.  The Veteran then filed a claim to reopen service connection for headaches and dizziness in September 2001.  In a March 2002 rating decision, the RO denied reopening.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in March 2003.  The Veteran then filed a claim to reopen service connection for headaches and dizziness in September 2005.  In a September 2006 rating decision, the RO denied reopening.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in September 2007.  The Veteran then filed the current claim to reopen for headaches and dizziness, now claimed as a TBI and traumatic dizziness, in November 2009.  

The September 2006 rating decision denied that claim on the basis that there was no showing of any nexus between the Veteran's claimed symptoms and the in-service head injury.  The Veteran was notified of the decision on October 3, 2006.  He had until October 3, 2007, to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until November 2009, over 2 years after the deadline.  Therefore, the September 2006 rating decision became final. 

Since the September 2006 rating decision was finalized, the Veteran submitted additional evidence, to include records showing treatment for symptoms that were considered consistent with a possible TBI, particularly a March 2013 treatment record which found that the Veteran's symptoms may have onset from the described in-service accident.  These treatment records are new because they had not been previously considered.  They are also material because they address the issue of the existence of the potential for a nexus.  This at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim of entitlement to service connection for TBI is reopened.

Merits

The Veteran contends that he currently has a TBI that is related to traumatic incidences experienced in military service.  To this effect, the Veteran has provided statements that he suffered head injuries during a documented fall off the nose of an aircraft in service.

A review of the Veteran's service treatment records show that the Veteran was treated for a head laceration in service in 1982 after falling off of an aircraft.  There was no evidence of traumatic brain injury shown in the records.  No permanent residual, other than a residual scar from the laceration was shown.  Treatment records showed that the Veteran suffered from complaints of headaches, but there was no discussion of any relationship to a head injury.

A review of the Veteran's post-service outpatient treatment records show that he has continually complained of symptoms of headaches, dizziness, balance problems, and memory loss that he has attributed to a history of a head injury in military service.  

The Veteran was provided with a VA examination in August 1984.  It was noted that he complained of headaches and dizziness that he attributed to a head injury in service.  No objective abnormality was noted.

A treatment note in March 1986 noted that the Veteran complained of headaches, but found no indication of any residuals of a head injury.

The Veteran was provided with a VA psychiatric examination in October 1994.  He complained of headaches and related them to an in-service head injury.  No finding of TBI was made.

In August 1997, the Veteran was seen for a history of headaches and a head injury.  No findings of a TBI were made.

In a September 2000 psychiatric evaluation, the Veteran reported that his psychiatric symptoms and headaches began after sustaining a head injury in military service.  No finding of TBI was made within the context of this evaluation.

The Veteran was provided with a biopsychosocial assessment in August 2006.  The Veteran complained of headaches, dizziness, balance problems, and memory problems which he stated began after sustaining a head injury in service.  No finding of TBI was made, but it was indicated that the issue of the Veteran's head injury should be probed more.

The Veteran was provided with a TBI consult in November 2009.  It was reported that the Veteran had sustained a head injury in military service.  He complained of headaches, including migraine-type; dizziness; nausea, sleep disturbance; pressure in the eyes; depression; and tinnitus.  Upon consulting with the TBI team, they determined that there was no TBI, because the Veteran's in-service head injury was not severe enough to cause any such residuals, other than a superficial facial injury.  They further noted that the Veteran made sub-optimal effort on the consultation.  He was referred to behavioral health for his psychiatric issues and vestibular health for his headache and dizziness symptoms.

In December 2009, the Veteran was provided with a biopsychosocial assessment.  He complained of anxiety, problems with hearing, vertigo, and dizziness.  Testing revealed no evidence of a TBI.  The Veteran was referred to mental health, but declined.  He was also referred to audiology.

A March 2013 treatment record from the Veteran's psychotherapist revealed a history provided by the Veteran of falling off of the nose of a jet in military service and sustaining a head injury.  He reported ongoing problems of headaches, dizziness, problems with balance, problems with concentration, problems with memory, and tinnitus.  The Veteran was given a possible indication of a TBI and further neuropsychological testing was requested to confirm.

A May 2013 letter from the Veteran's psychotherapist indicated that two physicians had indicated that he suffered from the consequences of a head injury.  No further specificity was provided with the regard to the findings of these physicians.  He directed that the Veteran be scheduled for a neuropsychological evaluation to rule out TBI.  There was no further indication that such evaluation was scheduled.

The Veteran was provided with a VA psychiatric examination in December 2013.  He complained of headaches with a history of head injury.  The Veteran further suggested that he had been diagnosed with a TBI.  The examiner found that no diagnosis of a TBI was in the Veteran's medical records.

The Veteran was provided with VA examinations in January 2014 for his headaches, dizziness, and balance problems.  Although these conditions were noted and the Veteran's history of a head injury was noted, no formal nexus opinion was provided.

The Veteran was provided with a VA psychiatric examination in July 2015.  He complained of headaches with a history of head injury.  The Veteran further suggested that he had been diagnosed with a TBI.  The examiner found that no diagnosis of a TBI was shown in his medical records.

The Veteran was provided with a VA TBI examination in December 2015.  The Veteran stated that, in 1982, he hit head on the nose of the jet.  He reported that he fell back and hit back of the head on the bumper of the truck.  He states that he did not remember getting up.  He states that he was helped out by 2 soldiers and he was taken to the hospital.  He states that he had repair of laceration in the frontal aspect of the head.  He states that he had problem with headache and memory.  All neuropsychological testing revealed the Veteran to be within normal limits, with no residuals of any TBI found.  The Veteran was not provided with a diagnosis of TBI for his symptoms.  The examiner opined that the evaluation was not believed to indicate the presence of enduring (residual) deficits consequent to trauma-related damage to supratentorial structures of the brain.  There was possibility of psychological and emotional disturbance that would warrant ongoing mental health monitoring and treatment.

Having reviewed the complete record, the Board finds that service connection for a TBI is not warranted, as there is no evidence of any current residuals for VA compensation purposes.  Specifically, as reflected in the October 2015 VA examination and prior treatment records, to include the provision of neurological testing, there is no current evidence of any abnormalities with the Veteran's nervous system that would indicate that he was suffering from any residuals of any TBI.  Notably, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Veteran in this case has not submitted any competent medical evidence contrary to the examination findings cited above.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer, 3 Vet. App. at 225. 

Because the Veteran does not have a TBI for VA purposes, he does not meet the requisite first element of his service connection claim.  His claim fails on this basis and as such there is no duty to get a medical nexus opinion because he is found to not have a TBI for VA purposes at any time during the appeal period.

Based on the foregoing reasons and bases, service connection for a TBI is not warranted. 

In arriving at such decision, the Board considered the Veteran's reports of having experienced certain neurological impairments, such as headaches, dizziness, balance problems, and memory loss since his documented head injury during military service.  He, as a lay person, is competent to report an observable symptom.  See Layno, 6 Vet. App. at 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  However, in this case, the question of whether the Veteran has a TBI is a complex medical question, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  

Indeed, appropriate expertise is required to determine whether the Veteran's nervous system is impaired to the level of TBI residuals under VA regulations.  In this case, the record is silent for any evidence to suggest that the Veteran has the appropriate training, experience, or expertise to render cardiovascular findings.  See 38 C.F.R. § 3.159(a)(1) (2016) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Thus, while the Veteran is competent to report what he experiences, he is not competent to ascertain the presence of a TBI, as such is not readily subject to lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno, 6 Vet. App. at 465.  Accordingly, in this case, the Board assigns greater weight to the competent medical evidence, specifically the 2015 VA examiner and neurological findings, than the Veteran's lay statements.

For the foregoing reasons and bases, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a TBI and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) (2016).  Thus, the claim must be denied.

Traumatic Dizziness

New and Material

The Veteran filed a claim for service connection for headaches and dizziness due to an in-service head trauma in July 1984.  In a September 1984 rating decision, the RO denied service connection.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in September 1985.  The Veteran then filed a claim to reopen service connection for headaches and dizziness, now claimed as migraine headaches, in May 1996.  In an October 1996 rating decision, the RO denied reopening.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in October 1997.  The Veteran then filed a claim to reopen service connection for headaches and dizziness in September 2001.  In a March 2002 rating decision, the RO denied reopening.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in March 2003.  The Veteran then filed a claim to reopen service connection for headaches and dizziness in September 2005.  In a September 2006 rating decision, the RO denied reopening.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in September 2007.  The Veteran then filed the current claim to reopen for headaches and dizziness, now claimed as a TBI and traumatic dizziness, in November 2009.  The last final rating decision for consideration in the current appeal to reopen is the September 2006 rating decision.

The September 2006 rating decision denied that claim on the basis that there was no showing of any nexus between the Veteran's claimed symptoms and the in-service head injury.  The Veteran was notified of the decision on October 3, 2006.  He had until October 3, 2007, to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until November 2009, over 2 years after the deadline.  Therefore, the September 2006 rating decision became final. 

Since the September 2006 rating decision was finalized, the Veteran has submitted additional evidence, to include records showing treatment for symptoms of dizziness that have been attributed to vertigo and, additionally, via the Veteran's ear, nose, and throat doctor, the Veteran's in-service head injury as well as his service-connected tinnitus.  Particularly, a January 2010 record shows that the Veteran was first diagnosed with this condition based upon complaints of his dizziness and balance symptoms.  These treatment records are new because they had not been previously considered.  They are also material because they address the issue of the existence of the potential for a nexus as well as a confirmed current diagnosis.  This at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim of entitlement to service connection for traumatic dizziness is reopened.

Merits

The Veteran contends that his currently diagnosed traumatic dizziness is the result of his military service.  In particular, the Veteran has claimed that this condition began during military service shortly after sustaining a head injury.  In the alternative, the Veteran, through his primary ear, nose, and throat doctor, has also posited that his traumatic dizziness may be the result of his service-connected tinnitus.

The Veteran's ear, nose, and throat doctor has provided opinion letters in January 2010, July 2013, and August 2016.  In these letters, the Veteran's doctor has primarily attributed the Veteran's diagnosed vertigo, diagnosed in January 2010, of which the symptoms include dizziness and balance problems, with his service-connected tinnitus.  In support, the doctor has provided that the extreme noise exposure to jet engines, which the Veteran's personnel records confirm he has experienced, left the Veteran with tinnitus so severe that it has caused his currently diagnosed vertigo.  

The Veteran was provided with a VA examination in August 2010.  The examination revealed that the Veteran had a current diagnosis of vertigo.  The examiner opined that it was less likely than not caused by the Veteran's service-connected tinnitus.  In support, the examiner provided that tinnitus is not a disability, but a symptom, and can, therefore, not cause any other disability.  Apart from the semantic explanation, however, the VA examiner failed to provide a fully supported rationale as to why a so-called symptom, such as tinnitus, could not cause vertigo.  

The Board finds, upon resolving all reasonable doubt in the Veteran's favor, service connection for vertigo, claimed as traumatic dizziness, is warranted. 

The Veteran is shown to have a current diagnosis of vertigo as per his outpatient treatment records and VA examination.  Additionally, it is noted that the Veteran has a currently service-connected disability of tinnitus, upon which a suggestion of nexus is provided. 

As such, the inquiry turns upon a finding of nexus between the Veteran's currently diagnosed vertigo and his service-connected tinnitus.  See 38 C.F.R. § 3.310 (a).

Here, the most probative nexus opinion of record, via the Veteran's ear, nose, and throat doctor, found that the Veteran's vertigo was a result of his tinnitus based upon accepted medical literature, knowledge, and expertise.  It is noted that the Veteran's doctor, apart from possessing particular expertise in vestibular and audiological conditions as an ear, nose, and throat doctor, is a former service doctor in the Marines who worked with individuals exposed to the rigors of the flight line and was the former Chief of Otolaryngology at Walter Reed Medical Center.  This background would give the Veteran's doctor a particular expertise and experience in the relationship of such conditions, particularly within the context of military flight line operations.  As such, the Veteran's ear, nose, and throat doctor's opinions are afforded great probative value.

On the other hand, the 2010 VA  examiner failed to provide a sufficient rationale for his negative opinion.  Due to the lack of such rationale, the VA examiner's opinion is afforded lower probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Regardless, when all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert, 1 Vet. App. at 49.  Given the current diagnosis of vertigo, service-connected tinnitus, and medical nexus via the ear, nose, and throat doctor that the vertigo is related to the tinnitus, any reasonable doubt is resolved in favor of the Veteran and service connection for vertigo, claimed as traumatic dizziness, is granted.  38 U.S.C.A. § 5107 (b).

Memory Loss

New and Material

The Veteran filed a claim for service connection for memory loss in May 2005.  In a September 2005 rating decision, the RO denied service connection.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in September 2006.  The Veteran then filed the current claim to reopen for memory loss in November 2009.  The last final rating decision for consideration in the current appeal to reopen is the September 2005 rating decision.

The September 2005 rating decision denied that claim on the basis that there was no showing of any current disability.  The Veteran was notified of the decision on September 20, 2005.  He had until September 20, 2006 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until November 2009, over 3 years after the deadline.  Therefore, the September 2005 rating decision became final. 

Since the September 2005 rating decision was finalized, the Veteran has submitted additional evidence, to include records showing treatment for symptoms of memory loss, particularly in regard to his psychiatric treatment.  In November 2009, the Veteran's psychiatric evaluation noted his symptoms, including memory loss, and referred him for a TBI assessment, thereby indicating that the diagnosed memory loss may be a potential residual of a TBI as opposed to his psychiatric disability.  These treatment records are new because they had not been previously considered.  They are also material because they address the issue of the existence of the potential for a nexus as well as a confirmed current diagnosis.  This at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim of entitlement to service connection for memory loss is reopened.

Merits

The Veteran contends that he suffers from memory loss due to his claimed in-service TBI.

A review of the Veteran's service treatment records were absent for any discussion of complaints or treatment for memory loss.

A review of outpatient treatment records post-service has shown recurring instances of complaints of memory loss in conjunction with psychiatric treatment.  In this regard, these examinations, to include VA psychiatric examinations, have shown the Veteran's memory loss, which consists of problems with both short term and long term memory, are exclusively related to his major depressive disorder.  The Veteran has not ever been shown to have a confirmed diagnosis of any TBI residuals, to include memory loss.

Historically, the Veteran was granted service-connection for a major depressive disorder in an August 2015 rating decision by the RO, with an effective date of March 27, 2013, the date of claim.  In that decision, the Veteran's memory loss was considered as one of the symptoms upon which the Veteran's evaluation of 70 percent was granted.

As the Veteran is already service-connected for a disability which includes memory loss as one of its underlying symptoms, the Board finds that it would be improper to afford a separate evaluation for such symptom, as this would violate VA's prohibition against pyramiding.  See 38 C.F.R. § 4.14 (2016) (titled as "Avoidance of pyramiding" and stating that "[t]he evaluation of the same disability under various diagnoses is to be avoided").  Therefore, the Board's adjudication of this issue is limited to whether there was a separate memory loss that was a residual of the Veteran's claimed TBI.

Having reviewed the complete record, the Board finds that service connection for a memory loss secondary to a TBI is not warranted, as there is no evidence of any current residuals of any TBI upon which to base an secondary service connection in accordance with 38 C.F.R. § 3.310.  Specifically, as reflected in the October 2015 VA examination and prior treatment records, to include the provision of neurological testing, there is no current evidence of any abnormalities with the Veteran's nervous system, to included memory loss, that would indicate that he was suffering from any residuals of any TBI.  Notably, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich, 104 F. 3d at 1328; see also Gilpin, 155 F.3d at 1353; Rabideau, 2 Vet. App. at 144; Brammer, 3 Vet. App. at 223. 

The Veteran in this case has not submitted any competent medical evidence contrary to the examination findings cited above.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer, 3 Vet. App. at 225. 

Because the Veteran does not have a TBI for VA purposes, he does not meet the requisite element for a claim of memory loss as secondary to such claim.  His claim fails on this basis and as such there is no duty to get a medical nexus opinion since he is found to not have a TBI for VA purposes at any time during the appeal period.

Based on the foregoing reasons and bases, service connection for a memory loss secondary to a TBI is also not warranted. 

For the foregoing reasons and bases, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a memory loss secondary to a TBI and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b)(2016).  Thus, the claim must be denied.

Balance Problems

New and Material

The Veteran filed a claim for service connection for balance problems in November 1998.  In a March 1999 rating decision, the RO denied service connection.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in March 2000.  The Veteran then filed the current claim to reopen for balance problems in November 2009.  Therefore, the March 1999 rating decision is the last final rating decision for consideration of the appeal to reopen. 

The March 1999 rating decision denied that claim on the basis that there was no showing of any current disability.  The Veteran was notified of the decision on April 6, 1999.  He had until April 6, 2000, to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until November 2009, over 9 years after the deadline.  Therefore, the April 1999 rating decision became final. 

Since the March 1999 rating decision was finalized, the Veteran has submitted additional evidence, to include records showing treatment for symptoms of balance problems that have been attributed to vertigo.  Particularly, a January 2010 record shows that the Veteran was first diagnosed with this condition based upon complaints of his dizziness and balance symptoms.  These treatment records are new because they had not been previously considered.  They are also material because they address the issue of the existence of the potential for a nexus as well as a confirmed current diagnosis.  This at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim of entitlement to service connection for memory loss is reopened.

Merits

The Veteran contends that his currently diagnosed balance problems are the result of his military service.  In particular, the Veteran has claimed that this condition began during military service shortly after sustaining a head injury.  In the alternative, the Veteran, through his primary ear, nose, and throat doctor, has also posited that his balance problems may be the result of his service-connected tinnitus.

The Veteran's ear, nose, and throat doctor has provided opinion letters in January 2010, July 2013, and August 2016.  In these letters, the Veteran's doctor has primarily attributed the Veteran's diagnosed vertigo, diagnosed in January 2010, of which the symptoms include dizziness and balance problems, with his service-connected tinnitus.  In support, the doctor has provided that the extreme noise exposure to jet engines, which the Veteran's personnel records confirm he has experienced, left the Veteran with tinnitus so severe that it has caused his currently diagnosed vertigo.  

The Veteran was provided with a VA examination in August 2010.  The examination revealed that the Veteran had a current diagnosis of vertigo.  The examiner opined that it was less likely than not caused by the Veteran's service-connected tinnitus.  In support, the examiner provided that tinnitus is not a disability, but a symptom, and can, therefore, not cause any other disability.  Apart from the semantic explanation, however, the VA examiner failed to provide a fully supported rationale as to why a so-called symptom, such as tinnitus, could not cause vertigo.  

The Board finds, upon resolving all reasonable doubt in the Veteran's favor, service connection for vertigo, claimed as balance problems, is warranted. 

The Veteran is shown to have a current diagnosis of vertigo as per his outpatient treatment records and VA examination.  Additionally, it is noted that the Veteran has a currently service-connected disability of tinnitus, upon which a suggestion of nexus is provided. 

As such, the inquiry turns upon a finding of nexus between the Veteran's currently diagnosed vertigo and his service-connected tinnitus.  See 38 C.F.R. § 3.310 (a).

Here, the most probative nexus opinion of record, via the Veteran's ear, nose, and throat doctor, found that his vertigo was a result of his tinnitus based upon accepted medical literature, knowledge, and expertise.  It is noted that the Veteran's doctor, apart from possessing particular expertise in vestibular and audiological conditions as an ear, nose, and throat doctor, is a former service doctor in the Marines who worked with individuals exposed to the rigors of the flight line and was the former Chief of Otolaryngology at Walter Reed Medical Center.  This background would give the Veteran's doctor a particular expertise and experience in the relationship of such conditions, particularly within the context of military flight line operations.  As such, the Veteran's ear, nose, and throat doctor's opinions are afforded great probative value.

On the other hand, the 2010 VA examiner failed to provide a sufficient rationale for his negative opinion.  Due to the lack of such rationale, the VA examiner's opinion is afforded lower probative value.  See Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 124.

Regardless, when all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert, 1 Vet. App. at 49.  Given the Veteran's current diagnosis of vertigo, service-connected tinnitus, and medical nexus via the ear, nose, and throat doctor that the vertigo is related to the tinnitus, any reasonable doubt is resolved in his favor and service connection for vertigo, claimed as balance problems, is granted.  38 U.S.C.A. § 5107 (b).

Bilateral Hearing Loss

The Veteran filed a claim for service connection for bilateral hearing loss in May 1996.  In an October 1996 rating decision, the RO denied service connection.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in October 1997.  The Veteran then filed a claim to reopen for service connection for bilateral hearing loss in November 1998.  In a March 1999 rating decision, the RO denied service connection.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in March 2000.  The Veteran then filed a claim to reopen for service connection for bilateral hearing loss in September 2001.  In a March 2002 rating decision, the RO denied service connection.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in March 2003.  The Veteran then filed a claim to reopen for service connection for bilateral hearing loss in May 2005.  In a September 2005 rating decision, the RO denied service connection.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in September 2006.  The Veteran then filed the current claim to reopen for balance problems in November 2009.  In a November 2010 rating decision, the RO continued to deny reopening this claim.  The Veteran then submitted a timely NOD in November 2010, was provided with a SOC in July 2011, and perfected his appeal with the timely submission of a Substantive Appeal in August 2011.  Therefore, the September 2005 rating decision is the last final rating decision for consideration of the appeal to reopen.

The evidence at the time of the September 2005 rating decision consisted of the Veteran's statements, indicating that he had suffered from hearing loss after having been exposed to loud jet engines during military service; service treatment records, which revealed findings of normal hearing; and current treatment records showing no diagnosis of any bilateral hearing loss for VA purpose in accordance with 38 C.F.R. § 3.385; letters from the Veteran's ear, nose, and throat doctor claiming that the Veteran had bilateral hearing loss based upon recent audiological testing, despite not providing the results of such, and that such hearing loss was attributed to the Veteran' exposure to loud jet engines in military service.  The September 2005 rating decision denied that claim on the basis that there was no showing of any current disability, as the Veteran's audiometric findings did not reveal a hearing loss for VA purposes.  The Veteran was notified of the decision on September 20, 2005.  He had until September 20, 2006 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until November 2009, over 3 years after the deadline.  Therefore, the September 2005 rating decision became final. 

Since the September 2005 rating decision was finalized, the Veteran has submitted additional evidence, to include records showing treatment for symptoms of hearing loss, lay statements of family members discussing the effects of his hearing loss on activities of daily living, and additional letters from the Veteran's ear, nose, and throat doctor claiming that the Veteran had bilateral hearing loss based upon recent audiological testing (despite not providing the results of such), and that such hearing loss was attributed to the Veteran' exposure to loud jet engines in military service.  The Veteran has also been provided with two additional VA audiological examinations which still have not revealed a hearing loss for VA purposes in accordance with 38 C.F.R. § 3.385.  This evidence is new because it had not been previously considered.  However, it is not found to be material because it is merely cumulative and redundant of the same evidence that the Veteran has previously submitted, namely that he has a slight loss of hearing, but no hearing loss for VA purposes.  New and material evidence in this claim would need to consist of records showing that the Veteran does have audiometric findings that meet the scheduler requirements for a current diagnosis of a hearing loss.  As such findings still have not been presented, the evidence is not material and merely duplicative.  The evidence does not raise a reasonable possibility of substantiating the claim and thus is not material to the Veteran's claim.

Consequently, the Board finds that new and material evidence has not been received since the September 2005 final rating decision and reopening the claim for service connection for bilateral hearing loss is not warranted.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for the residuals of a TBI is reopened.

Entitlement to service connection for the residuals of a TBI is denied.

New and material evidence having been received; the claim of entitlement to service connection for traumatic dizziness, to include as secondary to a TBI, is reopened.

Entitlement to service connection for traumatic dizziness, diagnosed as vertigo, as secondary to service-connected tinnitus, is granted, subject to the laws that govern the payment of monetary benefits.

New and material evidence having been received; the claim of entitlement to service connection for memory loss, to include as secondary to a TBI, is reopened.

Entitlement to service connection for memory loss, to include as secondary to a TBI, is denied.

New and material evidence having been received; the claim of entitlement to service connection for balance problems, to include as secondary to a TBI, is reopened.

Entitlement to service connection for balance problems, diagnosed as vertigo, as secondary to service-connected tinnitus, is granted, subject to the laws that govern the payment of monetary benefits.

New and material evidence having not been received, the claim for service connection for a bilateral hearing loss is denied.



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


